                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

WALTER E. CRAIG,                    :
                                    :
            Plaintiff,              :
                                    :
            v.                      : CIVIL ACTION NO.
                                    : 1:17-CV-5112-CAP-JSA
EMILY W. MURPHY, Administrator :
of General Services Administration, :
                                    :
            Defendant.              :

                                     ORDER

      Attached is the report and recommendation of the United States Magistrate

Judge in this action in accordance with 28 U.S.C. § 636(b)(1) and this Court’s Civil

Local Rule 72.

      Pursuant to 28 U.S.C. § 636(b)(1), each party may file written objections, if

any, to the report and recommendation within fourteen (14) days of service of this

Order. Should objections be filed, they shall specify with particularity the alleged

error or errors made (including reference by page number to the transcript if

applicable) and shall be served upon the opposing party. The party filing objections

will be responsible for obtaining and filing the transcript of any evidentiary hearing

for review by the District Court. A party that fails to object to a magistrate judge’s

findings or recommendations contained in a report and recommendation waives the
right to challenge on appeal the District Court’s order based on any factual or legal

conclusions in the report and recommendation to which no objection was timely

made, and if no objections are filed, the report and recommendation may be adopted

as the order of the District Court and any appellate review of the factual and legal

findings will be limited to a plain error review. 11th Cir. R. 3B1.

      The Clerk is DIRECTED to submit the report and recommendation with

objections, if any, to the District Court after expiration of the above time period.

      IT IS SO ORDERED this 29th day of May, 2020.


                                        __________________________________
                                        JUSTIN S. ANAND
                                        UNITED STATES MAGISTRATE JUDGE




                                           2
